Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-40, 42-55 and 57-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11095724. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims 1-26 of U.S. Patent No. 11095724 describe all the limitations of Claims 27-40, 42-55 and 57-65 of the instant application, thus Claims 1-26 of U.S. Patent No. 11095724 anticipate the claims 27-40, 42-55 and 57-65 of the instant application.
Claims 41, 56 and 66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims25 of U.S. Patent No. 11095724 in view of Suzuki et al. (US PG PUB 20160250551), hereinafter "Suzuki". Although the conflicting claims are not identical, they are not patentably distinct from each other because, claims 12 and 25 of U.S. Patent No. 11095724 describes: method, device and computer readable medium for receiving an indication that an invitee user has selected the link.
However, claims 12 and 25 of U.S. Patent No. 11095724 differ from the claims 41, 56 and 66 of the instant application and in that they fail to explicitly disclose: responsive to receiving the indication, allowing the invitee user to enter the unique multi- user session of the application without a host user currently participating in the unique multi-user session of the application.
On the other hand, in the same field of endeavor, Suzuki teaches:
responsive to receiving the indication, allowing the invitee user to enter the unique multi- user session of the application without a host user currently participating in the unique multi-user session of the application (i.e. in response to receiving the indication that the user B has accessed the game via the URL, the method/system may allow the user B [i.e. the invitee user] to enter the game from the state/scene [i.e. the unique multi- user session of the application] where the user A was playing [i.e. the user A is not currently participating in the game; In other words, without a host user currently participating in the unique multi-user session of the application]) (¶ 0063 – 0064).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method, device and computer readable medium of U.S. Patent No. 11095724 to include the feature for responsive to receiving the indication, allowing the invitee user to enter the unique multi- user session of the application without a host user currently participating in the unique multi-user session of the application as taught by Suzuki so that a particular user may learn and experience certain stage of the electronic game based on data registered by another user who has successfully completed that stage thereby letting the user  feel the joy of successfully completing the electronic game (¶ 0063 – 0064).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27-30, 32-34, 39, 41, 42-45, 47-49, 54, 56-62, 64 and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champy (US PG PUB 20170333790), hereinafter "Champy", in views of Suzuki et al. (US PG PUB 20160250551), hereinafter "Suzuki".
Regarding Claim 27, Champy discloses:
A method at an electronic device (i.e. a method performed at server 144, and client device 102, 104, etc.) (Fig. 1B, Fig. 5A and ¶ 0094), 
the method comprising: 
generating an invitation identifier associated with a unique multi-user session of an application (i.e. the method may generate a short link [i.e. an invitation identifier] associated with a game session [i.e. a unique multi-user session] of a game [i.e. an application], wherein the message is provided to one or more players as an invitation to the game session initiated by the host user [i.e. a unique multi-user session]) (502 – Fig. 5A and ¶ 0094 - 0095).
However, Champy does not explicitly disclose:
generating a link uniquely associated with the invitation identifier, the link being separate from at least the invitation identifier and causing the application to launch in response to the link being selected by one or more users; providing the link to at least one electronic device associated with the one or more users; and associating at least the invitation identifier with a user identifier of each of the one or more users in response to providing the link to the one or more users.
On the other hand, in the same field of endeavor, Suzuki teaches:
generating a link uniquely associated with the invitation identifier (i.e. the method may generate a game URL [i.e. a link] and it is transmitted along with invitation information, e.g. hypertext [i.e. the invitation identifier]; game URL and invitation information are transmitted together [i.e. uniquely associated with each other]) (102 – Fig. 6 and ¶ 0043), 
the link being separate from at least the invitation identifier (i.e. game URL [i.e. the link] is transmitted along with [i.e. being separate and distinct from] invitation information [i.e. the invitation identifier]) (¶ 0043) and 
causing the application to launch in response to the link being selected by one or more users (i.e. As a result of accessing the game URL [i.e. in response to the link being selected by one or more users], the information associated with the game URL is read out, and the game can be initiated [i.e. launched] from the state reached by the user identified by the associated user ID) (¶ 0034); 
providing the link to at least one electronic device associated with the one or more users (i.e. the game URL [i.e. the link] is transmitted/provided to terminal device associated with user B [i.e. one or more users]) (¶ 0043 and ¶ 0047); and 
associating at least the invitation identifier with a user identifier of each of the one or more users in response to providing the link to the one or more users (i.e. in response to transmitting/providing the game URL [i.e. the link] to the user B [i.e. the one or more users], invitation information [i.e. the invitation identifier] may be associated with user IDs [i.e. a user identifier] of the invitee and inviter [i.e. each of the one or more users]; For example, after receiving the game URL [i.e. the link], terminal device b associated with the user B may associate the invitation information [i.e. the invitation identifier] to the identity of the user A [i.e. user identifier of each of the one or more users]) (¶ 0043 and ¶ 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Champy to include the feature for generating a link uniquely associated with the invitation identifier, the link being separate from at least the invitation identifier and causing the application to launch in response to the link being selected by one or more users; providing the link to at least one electronic device associated with the one or more users; and associating at least the invitation identifier with a user identifier of each of the one or more users in response to providing the link to the one or more users as taught by Suzuki so that the link to launch the application/game may be separately provided to the users via social network (¶ 0043 – 0047).

Regarding Claim 28, Champy and Suzuki disclose, in particular Suzuki teaches:
wherein generating the invitation identifier comprises generating the invitation identifier based on a user identifier uniquely associated with an invitor and an application identifier associated with the application (i.e. at step S14, server may generate an invitation information, e.g. hypertext, etc. [i.e. an invitation identifier], based on the game URL [i.e. the application identifier] associated with the user  ID [i.e. the first user identifier]; For example, when the server 102 receives the user ID of the user A [i.e. the first user identifier] which is the inviter, the server 102 transmits invitation information to the information terminal 100b of the user B; and the invitation information [i.e. an invitation identifier] includes the read game URL [i.e. application identifier]) (S14 – Fig. 5 and ¶ 0043).
The motivation to combine the references is similar to that of claim 27.

Regarding Claim 29, Champy and Suzuki disclose, in particular Suzuki teaches:
receiving an indication that at least one user of the one or more users has selected the link (i.e. as a result of accessing the game URL [i.e. receiving an indication that at least one user of the one or more users has selected the link], the game can be initiated) (¶ 0034); and 
launching the at least one user into a unique session of the application (i.e. as a result of accessing the game URL, the game/application can be initiated [i.e. launched into] from a game play state [i.e. starting a unique session of the application from that particular game play state] reached by a user identified by an associated user ID) (¶ 0034), 
the unique session uniquely associated with the invitation identifier (i.e. the game play state [i.e. a unique session of the application] is uniquely associated with the invitation information [i.e. the invitation identifier]) (¶ 0043 and ¶ 0047).
The motivation to combine the references is similar to that of claim 27.


Regarding Claim 30, Champy and Suzuki disclose, in particular Suzuki teaches:
wherein the link is provided prior to and independently of the application being launched (i.e. the game URL [i.e. the link] is transmitted/provided prior to the step S34 in which the game is played/launched; and the link is transmitted/provided before the game being launched [i.e. independently of the application being launched]) (S34 – Fig. 6 and ¶ 0063).
The motivation to combine the references is similar to that of claim 27.

Regarding Claim 32, Champy and Suzuki disclose, in particular Suzuki teaches:
wherein, before the application is launched, the link is provided via a web browser interface (i.e. the link along with the invitation information may be provided via social network interface [i.e. via a web browser] prior to the application being launched) (¶ 0039 and ¶ 0063).
The motivation to combine the references is similar to that of claim 27.

Regarding Claim 33, Champy and Suzuki disclose, in particular Suzuki teaches:
wherein the link causes the application to launch in a mode based on a selected parameter (i.e. selecting the link may cause the game to be launched on the information terminal in a play mode based on play information, e.g. Play Data ID, game play state, etc. [i.e. a selected parameter]) (¶ 0034 - 0035).
The motivation to combine the references is similar to that of claim 27.

Regarding Claim 34, Champy and Suzuki disclose, in particular Suzuki teaches:
wherein the application is a video game and the selected parameter corresponds to savepoint or level information (i.e. the application is a electronic game comprised of video playback [i.e. a video game] and the selected parameter may be a game play state [i.e. savepoint]) (¶ 0028, ¶ 0034 – 0035 and ¶ 0050).
The motivation to combine the references is similar to that of claim 27.

Regarding Claim 39, Champy and Suzuki disclose, in particular Suzuki teaches:
receiving a first indication that at least one user of the one or more users has selected the link in response to the at least one user selecting the link, regardless of whether an invitor associated with the invitation identifier has selected the link (i.e. at step S20 server may receive the indication that the Game URL [i.e. link] has been selected on the information terminal 100b of the user B in response to the Game URL being selected by the user B [i.e. invitee] at step S18; receiving the indication by the server does not require the Game URL being selected by the user A [i.e. invitor]) (S18 & S24 – Fig. 5 and ¶ 0048 - 0049).
The motivation to combine the references is similar to that of claim 27.

Regarding Claim 41, Champy and Suzuki disclose, in particular Suzuki teaches:
receiving an indication that an invitee user has selected the link (i.e. at step S20 server may receive the indication that the Game URL [i.e. link] has been selected on the information terminal 100b of the user B [i.e. an invitee user]) (S24 & S44 – Fig. 7 and ¶ 0052 - 0053); and 
responsive to receiving the indication, allowing the invitee user to enter the unique multi- user session of the application without a host user currently participating in the unique multi-user session of the application (i.e. in response to receiving the indication that the user B has accessed the game via the URL, the method/system may allow the user B [i.e. the invitee user] to enter the game from the state/scene [i.e. the unique multi- user session of the application] where the user A was playing [i.e. the user A is not currently participating in the game; In other words, without a host user currently participating in the unique multi-user session of the application]) (¶ 0053 – 0054).
The motivation to combine the references is similar to that of claim 27.


Regarding Claim 42, Champy discloses:
An electronic device (i.e. media device 106/136) (Fig. 1A, Fig. 1B, Fig. 5A, ¶ 0027 and ¶ 0094), comprising: 
a processor (i.e. CPU 302) (Fig. 3 and ¶ 0067); and 
at least one memory storing executable instructions, the executable instructions (i.e. memory 306 storing instructions) (Fig. 3 and ¶ 0067)
configured to manipulate the processor to: 
generate an invitation identifier associated with a unique multi-user session of an application (i.e. the method may generate a short link [i.e. an invitation identifier] associated with a game session [i.e. a unique multi-user session] of a game [i.e. an application], wherein the message is provided to one or more players as an invitation to the game session initiated by the host user [i.e. a unique multi-user session]) (502 – Fig. 5A and ¶ 0094 - 0095).
However, Champy does not explicitly disclose:
generate a link uniquely associated with the invitation identifier, the link being separate from at least the invitation identifier and causing the application to launch in response to the link being selected by one or more users; provide the link to at least one electronic device associated with the one or more users; and associate at least the invitation identifier with a user identifier of each of the one or more users in response to providing the link to the one or more users.
On the other hand, in the same field of endeavor, Suzuki teaches:
generate a link uniquely associated with the invitation identifier (i.e. the method may generate a game URL [i.e. a link] and it is transmitted along with invitation information, e.g. hypertext [i.e. the invitation identifier]; game URL and invitation information are transmitted together [i.e. uniquely associated with each other]) (102 – Fig. 6 and ¶ 0043), 
the link being separate from at least the invitation identifier (i.e. game URL [i.e. the link] is transmitted along with [i.e. being separate and distinct from] invitation information [i.e. the invitation identifier]) (¶ 0043) and 
causing the application to launch in response to the link being selected by one or more users (i.e. As a result of accessing the game URL [i.e. in response to the link being selected by one or more users], the information associated with the game URL is read out, and the game can be initiated [i.e. launched] from the state reached by the user identified by the associated user ID) (¶ 0034); 
provide the link to at least one electronic device associated with the one or more users (i.e. the game URL [i.e. the link] is transmitted/provided to terminal device associated with user B [i.e. one or more users]) (¶ 0043 and ¶ 0047); and 
associate at least the invitation identifier with a user identifier of each of the one or more users in response to providing the link to the one or more users (i.e. in response to transmitting/providing the game URL [i.e. the link] to the user B [i.e. the one or more users], invitation information [i.e. the invitation identifier] may be associated with user IDs [i.e. a user identifier] of the invitee and inviter [i.e. each of the one or more users]; For example, after receiving the game URL [i.e. the link], terminal device b associated with the user B may associate the invitation information [i.e. the invitation identifier] to the identity of the user A [i.e. user identifier of each of the one or more users]) (¶ 0043 and ¶ 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the electronic device of Champy to include the feature for generating a link uniquely associated with the invitation identifier, the link being separate from at least the invitation identifier and causing the application to launch in response to the link being selected by one or more users; providing the link to at least one electronic device associated with the one or more users; and associating at least the invitation identifier with a user identifier of each of the one or more users in response to providing the link to the one or more users as taught by Suzuki so that the link to launch the application/game may be separately provided to the users via social network (¶ 0043 – 0047).


Regarding Claim 43, Champy and Suzuki disclose, in particular Suzuki teaches:
wherein the executable instructions manipulate the electronic device to generate the invitation identifier based on a user identifier uniquely associated with an invitor and an application identifier associated with the application (i.e. at step S14, server may generate an invitation information, e.g. hypertext, etc. [i.e. an invitation identifier], based on the game URL [i.e. the application identifier] associated with the user  ID [i.e. the first user identifier]; For example, when the server 102 receives the user ID of the user A [i.e. the first user identifier] which is the inviter, the server 102 transmits invitation information to the information terminal 100b of the user B; and the invitation information [i.e. an invitation identifier] includes the read game URL [i.e. application identifier]) (S14 – Fig. 5 and ¶ 0043).
The motivation to combine the references is similar to that of claim 42.

Regarding Claim 44, Champy and Suzuki disclose, in particular Suzuki teaches:
receive an indication that at least one user of the one or more users has selected the link (i.e. as a result of accessing the game URL [i.e. receiving an indication that at least one user of the one or more users has selected the link], the game can be initiated) (¶ 0034); and 
launch the at least one user into a unique session of the application (i.e. as a result of accessing the game URL, the game/application can be initiated [i.e. launched into] from a game play state [i.e. starting a unique session of the application from that particular game play state] reached by a user identified by an associated user ID) (¶ 0034), 
the unique session uniquely associated with the invitation identifier (i.e. the game play state [i.e. a unique session of the application] is uniquely associated with the invitation information [i.e. the invitation identifier]) (¶ 0043 and ¶ 0047).
The motivation to combine the references is similar to that of claim 42.

Regarding Claim 45, Champy and Suzuki disclose, in particular Suzuki teaches:
wherein the link is provided prior to and independently of the application being launched (i.e. the game URL [i.e. the link] is transmitted/provided prior to the step S34 in which the game is played/launched; and the link is transmitted/provided before the game being launched [i.e. independently of the application being launched]) (S34 – Fig. 6 and ¶ 0063).
The motivation to combine the references is similar to that of claim 42.

Regarding Claim 47, Champy and Suzuki disclose, in particular Suzuki teaches:
wherein, before the application is launched, the link is provided via a web browser interface (i.e. the link along with the invitation information may be provided via social network interface [i.e. via a web browser] prior to the application being launched) (¶ 0039 and ¶ 0063).
The motivation to combine the references is similar to that of claim 42.

Regarding Claim 48, Champy and Suzuki disclose, in particular Suzuki teaches:
wherein the link causes the application to launch in a mode based on a selected parameter (i.e. selecting the link may cause the game to be launched on the information terminal in a play mode based on play information, e.g. Play Data ID, game play state, etc. [i.e. a selected parameter]) (¶ 0034 - 0035).
The motivation to combine the references is similar to that of claim 42.

Regarding Claim 49, Champy and Suzuki disclose, in particular Suzuki teaches:
wherein the application is a video game and the selected parameter corresponds to savepoint or level information (i.e. the application is a electronic game comprised of video playback [i.e. a video game] and the selected parameter may be a game play state [i.e. savepoint]) (¶ 0028, ¶ 0034 – 0035 and ¶ 0050).
The motivation to combine the references is similar to that of claim 42.

Regarding Claim 54, Champy and Suzuki disclose, in particular Suzuki teaches:
receive a first indication that at least one user of the one or more users has selected the link in response to the at least one user selecting the link, regardless of whether an invitor associated with the invitation identifier has selected the link (i.e. at step S20 server may receive the indication that the Game URL [i.e. link] has been selected on the information terminal 100b of the user B in response to the Game URL being selected by the user B [i.e. invitee] at step S18; receiving the indication by the server does not require the Game URL being selected by the user A [i.e. invitor]) (S18 & S24 – Fig. 5 and ¶ 0048 - 0049).
The motivation to combine the references is similar to that of claim 42.


Regarding Claim 56, Champy and Suzuki disclose, in particular Suzuki teaches:
receive an indication that an invitee user has selected the link (i.e. at step S20 server may receive the indication that the Game URL [i.e. link] has been selected on the information terminal 100b of the user B [i.e. an invitee user]) (S24 & S44 – Fig. 7 and ¶ 0052 - 0053); and 
responsive to the indication having been received, allow the invitee user to enter the unique multi- user session of the application without a host user currently participating in the unique multi-user session of the application (i.e. in response to receiving the indication that the user B has accessed the game via the URL, the method/system may allow the user B [i.e. the invitee user] to enter the game from the state/scene [i.e. the unique multi- user session of the application] where the user A was playing [i.e. the user A is not currently participating in the game; In other words, without a host user currently participating in the unique multi-user session of the application]) (¶ 0053 – 0054).
The motivation to combine the references is similar to that of claim 42.


Regarding Claim 57, Champy discloses:
A non-transitory computer-readable medium embodying a set of executable instructions, the set of executable instructions (i.e. memory 306 storing instructions) (Fig. 1A, Fig. 1B, Fig. 3, ¶ 0027, ¶ 0067 and ¶ 0094) to manipulate an electronic device to: 
generate an invitation identifier associated with a unique multi-user session of an application (i.e. the method may generate a short link [i.e. an invitation identifier] associated with a game session [i.e. a unique multi-user session] of a game [i.e. an application], wherein the message is provided to one or more players as an invitation to the game session initiated by the host user [i.e. a unique multi-user session]) (502 – Fig. 5A and ¶ 0094 - 0095).
However, Champy does not explicitly disclose:
generate a link uniquely associated with the invitation identifier, the link being separate from at least the invitation identifier and causing the application to launch in response to the link being selected by one or more users; provide the link to at least one electronic device associated with the one or more users; and associate at least the invitation identifier with a user identifier of each of the one or more users in response to providing the link to the one or more users.
On the other hand, in the same field of endeavor, Suzuki teaches:
generate a link uniquely associated with the invitation identifier (i.e. the method may generate a game URL [i.e. a link] and it is transmitted along with invitation information, e.g. hypertext [i.e. the invitation identifier]; game URL and invitation information are transmitted together [i.e. uniquely associated with each other]) (102 – Fig. 6 and ¶ 0043), 
the link being separate from at least the invitation identifier (i.e. game URL [i.e. the link] is transmitted along with [i.e. being separate and distinct from] invitation information [i.e. the invitation identifier]) (¶ 0043) and 
causing the application to launch in response to the link being selected by one or more users (i.e. As a result of accessing the game URL [i.e. in response to the link being selected by one or more users], the information associated with the game URL is read out, and the game can be initiated [i.e. launched] from the state reached by the user identified by the associated user ID) (¶ 0034); 
provide the link to at least one electronic device associated with the one or more users (i.e. the game URL [i.e. the link] is transmitted/provided to terminal device associated with user B [i.e. one or more users]) (¶ 0043 and ¶ 0047); and 
associate at least the invitation identifier with a user identifier of each of the one or more users in response to providing the link to the one or more users (i.e. in response to transmitting/providing the game URL [i.e. the link] to the user B [i.e. the one or more users], invitation information [i.e. the invitation identifier] may be associated with user IDs [i.e. a user identifier] of the invitee and inviter [i.e. each of the one or more users]; For example, after receiving the game URL [i.e. the link], terminal device b associated with the user B may associate the invitation information [i.e. the invitation identifier] to the identity of the user A [i.e. user identifier of each of the one or more users]) (¶ 0043 and ¶ 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer readable medium of Champy to include the feature for generating a link uniquely associated with the invitation identifier, the link being separate from at least the invitation identifier and causing the application to launch in response to the link being selected by one or more users; providing the link to at least one electronic device associated with the one or more users; and associating at least the invitation identifier with a user identifier of each of the one or more users in response to providing the link to the one or more users as taught by Suzuki so that the link to launch the application/game may be separately provided to the users via social network (¶ 0043 – 0047).

Regarding Claim 58, Champy and Suzuki disclose, in particular Suzuki teaches:
wherein the set of executable instructions manipulate the electronic device to generate the invitation identifier based on a user identifier uniquely associated with an invitor and an application identifier associated with the application (i.e. at step S14, server may generate an invitation information, e.g. hypertext, etc. [i.e. an invitation identifier], based on the game URL [i.e. the application identifier] associated with the user  ID [i.e. the first user identifier]; For example, when the server 102 receives the user ID of the user A [i.e. the first user identifier] which is the inviter, the server 102 transmits invitation information to the information terminal 100b of the user B; and the invitation information [i.e. an invitation identifier] includes the read game URL [i.e. application identifier]) (S14 – Fig. 5 and ¶ 0043).
The motivation to combine the references is similar to that of claim 57.

Regarding Claim 59, Champy and Suzuki disclose, in particular Suzuki teaches:
receive an indication that at least one user of the one or more users has selected the link (i.e. as a result of accessing the game URL [i.e. receiving an indication that at least one user of the one or more users has selected the link], the game can be initiated) (¶ 0034); and 
launch the at least one user into a unique session of the application (i.e. as a result of accessing the game URL, the game/application can be initiated [i.e. launched into] from a game play state [i.e. starting a unique session of the application from that particular game play state] reached by a user identified by an associated user ID) (¶ 0034), 
the unique session uniquely associated with the invitation identifier (i.e. the game play state [i.e. a unique session of the application] is uniquely associated with the invitation information [i.e. the invitation identifier]) (¶ 0043 and ¶ 0047).
The motivation to combine the references is similar to that of claim 57.

Regarding Claim 60, Champy and Suzuki disclose, in particular Suzuki teaches:
wherein the link is provided prior to and independently of the application being launched (i.e. the game URL [i.e. the link] is transmitted/provided prior to the step S34 in which the game is played/launched; and the link is transmitted/provided before the game being launched [i.e. independently of the application being launched]) (S34 – Fig. 6 and ¶ 0063).
The motivation to combine the references is similar to that of claim 57.

Regarding Claim 61, Champy and Suzuki disclose, in particular Suzuki teaches:
wherein the link causes the application to launch in a mode based on a selected parameter (i.e. selecting the link may cause the game to be launched on the information terminal in a play mode based on play information, e.g. Play Data ID, game play state, etc. [i.e. a selected parameter]) (¶ 0034 - 0035).
The motivation to combine the references is similar to that of claim 57.


Regarding Claim 62, Champy and Suzuki disclose, in particular Suzuki teaches:
wherein the application is a video game and the selected parameter corresponds to savepoint or level information (i.e. the application is a electronic game comprised of video playback [i.e. a video game] and the selected parameter may be a game play state [i.e. savepoint]) (¶ 0028, ¶ 0034 – 0035 and ¶ 0050).
The motivation to combine the references is similar to that of claim 57.

Regarding Claim 64, Champy and Suzuki disclose, in particular Suzuki teaches:
receive a first indication that at least one user of the one or more users has selected the link in response to the at least one user selecting the link, regardless of whether an invitor associated with the invitation identifier has selected the link (i.e. at step S20 server may receive the indication that the Game URL [i.e. link] has been selected on the information terminal 100b of the user B in response to the Game URL being selected by the user B [i.e. invitee] at step S18; receiving the indication by the server does not require the Game URL being selected by the user A [i.e. invitor]) (S18 & S24 – Fig. 5 and ¶ 0048 - 0049).
The motivation to combine the references is similar to that of claim 57.

Regarding Claim 66, Champy and Suzuki disclose, in particular Suzuki teaches:
receive an indication that an invitee user has selected the link (i.e. at step S20 server may receive the indication that the Game URL [i.e. link] has been selected on the information terminal 100b of the user B [i.e. an invitee user]) (S24 & S44 – Fig. 7 and ¶ 0052 - 0053); and 
responsive to the indication having been received, allow the invitee user to enter the unique multi- user session of the application without a host user currently participating in the unique multi-user session of the application (i.e. in response to receiving the indication that the user B has accessed the game via the URL, the method/system may allow the user B [i.e. the invitee user] to enter the game from the state/scene [i.e. the unique multi- user session of the application] where the user A was playing [i.e. the user A is not currently participating in the game; In other words, without a host user currently participating in the unique multi-user session of the application]) (¶ 0053 – 0054).
The motivation to combine the references is similar to that of claim 57.


Claim(s) 31 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champy in views of Suzuki as applied to claims 27 and 42 above, and further in view of Bono et al. (US PG PUB 20150165319), hereinafter "Bono".
Regarding Claims 31 and 46, Champy and Suzuki disclose all the features with respect to Claims 27 and 42 as described above.
However, the combination of Champy and Suzuki does not explicitly disclose:
wherein the link is provided via an interface of the application.
On the other hand, in the same field of endeavor, Bono teaches:
wherein the link is provided via an interface of the application (i.e. at step S44, the user viewing the screen of the electronic game selects, via a user interface screen UI [i.e. via an interface of the launched application], the link of the game URL) (¶ 0022 and ¶ 0071 - 0072).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method and electronic device of Champy and Suzuki to include the feature wherein the link is provided via an interface of the application as taught by Bono so that the link to launch the application/game may be provided to the users via user interface presenting the game being reproduced (¶ 0022 and ¶ 0071 - 0072).


Claim(s) 35, 38, 50, 53 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champy in views of Suzuki as applied to claims 27, 42 and 57 above, and further in view of Pedersen et al. (US PG PUB 20040198403), hereinafter "Pedersen", in further views of Prakash et al. (US PG PUB 20170239563), hereinafter Prakash.
Regarding Claims 35, 50 and 63, Champy and Suzuki disclose all the features with respect to Claims 27, 42 and 57 as described above.
However, the combination of Champy and Suzuki does not explicitly disclose:
receive/receiving a selection of a second device using a first device.
On the other hand, in the same field of endeavor, Pedersen teaches:
receive/receiving a selection of a second device using a first device (i.e. the method/system may receive from the user, via a first wireless terminal [i.e. using a firs t device], selection of at least one further wireless terminal [i.e. a second device] as a game party) (Abstract and ¶ 0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method, electronic device and computer readable medium of Champy and Suzuki to include the feature for receiving a selection of a second device using a first device as taught by Pedersen so that the user of the first device may identify one or more other devices as game parties via user interface on the first device (¶ 0008).
However, the combination of Champy, Suzuki and Pedersen does not explicitly disclose:
receiving an indication that an invitor associated with the invitation identifier or at least one invitee associated with the link selected the link using the first device; and
launching the application on the second device in response to the invitor or the at least one invitee having selected the link using the first device.
On the other hand, in the same field of endeavor, Prakash teaches:
receiving an indication that an invitor associated with the invitation identifier or at least one invitee associated with the link selected the link using the first device (i.e. the method/system may receive an indication that user [i.e. an invitor associated with the invitation identifier] of the host device who identified a list of invitees has selected a link associated with a particular game on the host device [i.e. the first device]) (102 – Fig. 1A and ¶ 0043); and
launching the application on the second device in response to the invitor or the at least one invitee having selected the link using the first device (i.e. an invitee screen 320 on the invitee machine may feature a selected game/application 324 running [i.e. launching the application] in the foreground of invitee screen 320 [i.e. on the second device]. Selected game 324 may be the selected game [i.e. in response to the invitor having selected the link] selected for a multiplayer gaming session by a host [i.e. using the first device]) (Fig. 3B, ¶ 0037, ¶ 0043 and ¶ 0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method, electronic device and computer readable medium of Champy, Suzuki and Pedersen to include the feature for receiving an indication that an invitor associated with the invitation identifier or at least one invitee associated with the link selected the link using the first device; and launching the application on the second device in response to the invitor or the at least one invitee having selected the link using the first device as taught by Prakash so that the application may be automatically launched on the invitee device in response to the selection of a particular game at the invitor device (Fig. 3B, ¶ 0037, ¶ 0043 and ¶ 0048).

Regarding Claims 38 and 53 Champy, Suzuki, Pedersen and Prakash disclose, in particular Suzuki teaches:
wherein the at least one invitee does not own the application (i.e. the user B [i.e. the invitee] may not be registered at the electronic game service as a user of the electronic game [i.e. does not have right or does not own the game/application) (¶ 0054 - 055).
The motivation to combine the references is similar to that of claims 27 and 42.





Claim(s) 36 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champy in views of Suzuki in further views of Pedersen further in views of Prakash as applied to claims 35 and 50 above, and further in view of Acharya et al. (US PG PUB 20060026288), hereinafter "Acharya".
Regarding Claims 36 and 51, Champy, Suzuki, Pedersen and Prakash disclose all the features with respect to Claims 35 and 50 as described above.
However, the combination of Champy, Suzuki, Pedersen and Prakash does not explicitly disclose:
wherein the first device is incapable of launching the application.
On the other hand, in the same field of endeavor, Acharya teaches:
wherein the first device is incapable of launching the application (i.e. the portable device 30 [i.e. the first device], which may provide the control of the media session, may not be capable of executing/launching the application with functionalities for supporting the media input or output) (Abstract, ¶ 0040 and ¶ 0053).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method and electronic device of Champy, Suzuki, Pedersen and Prakash to include the feature wherein the first device is incapable of launching the application as taught by Acharya in order to enable the users to transfer the execution of application from the device which is incapable of launching the application to another capable device  (Abstract, ¶ 0040 and ¶ 0053).


Claim(s) 37 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champy in views of Suzuki in further views of Pedersen further in views of Prakash as applied to claims 35 and 50 above, and further in view of Shea et al. (US PG PUB 20070055728), hereinafter "Shea".
Regarding Claims 37 and 52, Champy, Suzuki, Pedersen and Prakash disclose all the features with respect to Claims 35 and 50 as described above.
However, the combination of Champy, Suzuki, Pedersen and Prakash does not explicitly disclose:
wherein the invitor does not own the application.
On the other hand, in the same field of endeavor, Shea teaches:
wherein the invitor does not own the application (i.e. inviter may not be eligible to send invitation to another user to participate in the online multi-user game; the inviter’s eligibility for sending the invitation may depend on the inviter’s ownership status; If the inviter is currently not an owner of the game, the "distribution" server may offer inviter to acquire ownership of the game at an initial ownership level) (404 & 406 – Fig. 4 and ¶ 0035 and ¶ 0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method and electronic device of Champy, Suzuki, Pedersen and Prakash to include the feature wherein the invitor does not own the application as taught by Shea in order to enable the users, who may not yet be owners of the games, to actively participate the game (¶ 0035 and ¶ 0037).

Claim(s) 40, 55 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champy in views of Suzuki as applied to claims 39, 54 and 64 above, and further in view of Shea.
Regarding Claims 40, 55 and 65, Champy and Suzuki disclose all the features with respect to Claims 39, 54 and 64 as described above.
However, the combination of Champy and Suzuki does not explicitly disclose:
receiving a second indication that the invitor has selected the link in response to the invitor selecting the link, wherein the first indication is received prior to the second indication.
On the other hand, in the same field of endeavor, Shea teaches:
receiving a second indication that the invitor has selected the link in response to the invitor selecting the link (i.e. inviter device 200 may receive an indication [i.e. second indication] that the user [i.e. invitor] has launched the game by selecting the link: For example, the link may include URL pointing to the location of the game with parameters necessary to launch the game [i.e. in order to launch the gem, the user/invitor needs to click/select the URL [i.e. link]) (¶ 0040 - 0042), 
wherein the first indication is received prior to the second indication (i.e. an indication [i.e. first indication] which indicates that the user selects the game is received prior to the launching the game by selecting the link [i.e. the second indication]) (305 & 315 – Fig. 3 and ¶ 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method, electronic device and computer readable medium of Champy and Suzuki to include the feature for receiving a second indication that the invitor has selected the link in response to the invitor selecting the link, wherein the first indication is received prior to the second indication as taught by Shea so that the user may launch a selected game using the link that points to the selected game (¶ 0034 - 0035, ¶ 0037 and ¶ 0040 - 0042).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451